Decree of the Surrogate’s Court of Nassau County, fixing respondent’s compensation for services rendered to the estate and directing the executors to pay it out of the funds of the estate, reversed on the law and the facts, without costs, and the petition dismissed, without costs. Admittedly respondent, who was attorney for one of the distributees, urged the executors to prosecute the estate’s claim against George Wicks in the Supreme Court. Although that action resulted in increasing the estate by upwards of $8,000, it was prosecuted by the attorney for the executors and the successful result was due to his efforts. Respondent was not retained by the executors and whatever services he rendered were performed at the request and in the interests of his client. Close, P. J., Hagarty, Johnston, Lewis and Aldrich, JJ., concur.